M A N D A T E
TO THE 332ND DISTRICT COURT of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 11th day of
September, 2014, the cause upon appeal to revise or reverse your judgment between

Steven Patrick Jones, et al.,                                                Appellants,
                                            v.
Lydia Tummel, et al.                                                         Appellees.
CAUSE NO. 13-14-00349-CV                                         (Tr.Ct.No. C-0034-13-F)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellants.

       We further order this decision certified below for observance.

September 11, 2014.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 30th day of December, 2014.




                                                 Dorian E. Ramirez, CLERK